—Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 26, 1996, which denied claimant’s application to reopen a previous decision ruling that claimant was ineligible for unemployment insurance benefits because he failed to file a valid original claim.
Claimant’s application for unemployment insurance benefits was ruled invalid by the Unemployment Insurance Appeal Board on the ground that it was not filed until 19 months after claimant’s last period of covered employment (see, Labor Law § 596 [1]). The Board further ruled that claimant failed to es*688tablish that he had “good cause” for the delay in filing for benefits. Claimant’s subsequent application to reopen and reconsider the Board’s decision in this matter was also untimely, coming almost three months after the 30-day limitations period set forth in Labor Law § 620. In the absence of a showing that the Board abused its discretion in denying claimant’s application to reopen and reconsider, its decision will not be disturbed (see, Matter of Martino [Sweeney], 239 AD2d 645; Matter of Trincere [Sweeney], 235 AD2d 904).
Cardona, P. J., Mikoll, Crew III, White and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.